— In a proceeding pursuant to CPLR article 78 to compel the Board of Education and the Board of Examiners of the City of New York, inter alia, to grant petitioners permanent licenses and tenure as teachers of reading without their having to take and pass a competitive examination in the area of teacher of reading, petitioners appeal from a judgment of the Supreme Court, Kings County (Cooper, J.), entered April 24, 1981, dismissing the petition. Judgment affirmed, without costs or disbursements (see Matter of Bloomberg-Dubin v Board ofEduc., 82 AD2d 854, affd 56 NY2d 555). Damiani, J. P., Lazer, Mangano and Gulotta, JJ., concur.